DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Status of the Claims
The amendment/remarks received on 04/08/2021 have been entered and fully considered.  Claims 1-3 and 8-10 are pending.  Claims 4-7 are cancelled.  Claims 1 and 8-10 are amended.  Claims 1-3 and 8-10 are examined herein.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  “an oxidant gas supply circuit” in claim 8 should be amended to recite “the oxidant gas supply circuit” (because the claim now depends from claim 1 instead of cancelled claim 7) to maintain .  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the claim recites “further comprising a voltage generator coupled to the fuel cell.”  A review of the specification indicates that the only voltage generator coupled to the fuel cell contemplated by applicant is a battery.  See, for example, [0022] of the published application.  The specification does not support a fuel cell directly linked with a battery (as recited in claim 1) further comprising a voltage generator coupled to the fuel cell.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites “A fuel cell system constructed according to claim 1”.  However, claim 1 is not a fuel cell system nor is claim 1 a method of construction of a fuel cell system.  Rather, claim 1 is a method for controlling a polymer electrolyte membrane fuel cell.  Therefore, the scope of the claim is unclear.  Claim 9 depends from claim 8 and is rejected for the same reason.  For the purpose of this Office action, the claim will be treated broadly.
Regarding claim 10, the claim recites “A vehicle comprising the fuel cell system according to claim 1”.  However, claim 1 is not a fuel cell system.  Rather, claim 1 is a method for controlling a polymer electrolyte membrane fuel cell.  Therefore, the scope of the claim is unclear.  For the purpose of this Office action, the claim will be treated broadly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0113594 A1 (“Pearson”) in view of in view of US 4,202,933 (“Reiser”) and US 6,158,537 (“Nonobe”).
Regarding claims 1-2
The method comprises supplying the fuel cell with air ([0037], [0044], [0053], [0056]), determining current flow to and from the battery (i.e. the current produced by the fuel cell) in step 104, comparing an integrated battery current flow to a set point (e.g. 80% desired nominal charge) in step 108, and adjusting a partial pressure of oxidant flow to the fuel cell stack to maintain the desired battery charge in step 112 (Fig. 5).  Therefore, if more or less current is needed by the battery the oxidant supply is adjusted accordingly.  As shown in Fig. 3, if a higher stack current is needed, the partial pressure of the oxidant is increased (this corresponds to the increasing the supply of oxidant gas to the fuel cell to normal stoichiometric conditions in response to a current that the battery and other consumers linked to terminals of the battery are able to absorb becoming greater than a second threshold); conversely, if a lower stack current is needed, the partial pressure of the oxidant is decreased.
Pearson does not expressly disclose recirculating cathodic gas by drawing gas at the cathode outlet and reinjecting that gas into the cathode at a cathode inlet to reducing a supply of oxidant gas to the fuel cell in order to reduce the current that is produced by the fuel cell.
Reiser discloses a fuel cell system and method wherein a blower 46 in a conduit 48 serves to recycle a portion of the cathode exhaust (col. 4, lines 9-10).  The recycling permits operation of a fuel cell power plant at low power levels as efficiently as possible and with the least amount of harm to the fuel cells (col. 2, lines 37-46).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have recycled a portion of the gas at the cathode outlet to the cathode inlet by a blower 46 as taught by Reiser to permit operation of a fuel cell power 
Pearson does not expressly disclose turning off the fuel cell in response to a predetermined period elapsing without the current that the battery and other consumers linked to the terminals of the battery are able to absorb becoming greater than the second threshold.
Nonobe discloses a method of operating a fuel cell system (Abstract) and teaches continuing to charge the storage battery via the fuel cells until the remaining charge of the storage battery reaches a predetermined second level, at the time of stopping operation of the power supply system.  At a next start of the power supply system, the storage battery having a sufficient remaining charge can thus work as a primary power source for driving the loading.  This effectively prevents the fuel cells from being exposed to an excess loading due to the insufficient output of the storage battery, at the time of starting the power supply system.  This accordingly prevents troubles due to the excess loading, such as a voltage drop, a change of poles, and an abnormal heat emission to deteriorate the fuel cells (col. 4, lines 12-27).  Therefore, Nonobe teaches, at a desired time of shutdown, continuing to charge the storage battery via the fuel cells until the remaining charge of the storage battery reaches a predetermined second level (i.e. the current that the battery and other consumers linked to the terminals of the battery are unable to absorb reaches the second threshold).  Once this threshold is reached, the power supply system is stopped (i.e. the power supply system is stopped after a predetermined period elapses after the second threshold is reached).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to turn off the fuel cell in response to a predetermined period elapsing without the current that the battery and other consumers linked to the terminals of the battery are able to absorb becoming greater than the second threshold as taught by Nonobe to prevent the fuel cells from being exposed to an excess loading due to the insufficient output of the storage battery, at the time of starting the power supply system and prevent troubles due to the excess loading, such as a voltage drop, a change of poles, and an abnormal heat emission to deteriorate the fuel cells.
Regarding claim 3, modified Pearson discloses the method of claim 1.  Pearson further discloses as the load 12 increases demand (i.e. on the basis of the bus current), the battery 24 supplies current to make up for the shortfall from the fuel cell stack 14.  As the load 12 decreases demand (i.e. on the basis of the bus current), the fuel cell stack 14 recharges the battery 24 until the battery 24 returns to the float voltage (Figs. 10A-10C; [0066]).  Therefore, this amounts to a detection that a current produced by the fuel cell is greater than a first threshold determined on the basis of a measurement of a bus current.
Regarding claim 8, modified Pearson discloses the method of claim 1.  Pearson further discloses a controller 28 installed on oxidant gas supply circuit (Fig. 1; [0041]), making it possible to control the oxidant gas flow rate.
Regarding claim 9
Regarding claim 10, modified Pearson discloses the method of claim 1.  Nonobe discloses the fuel cell system as applied in a vehicle (Title; col. 4, lines 5-11).  As discussed above, the fuel cell system comprises a battery.  While Pearson does not expressly disclose another voltage generator (e.g. a battery), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to meet the power demands of the load.  Moreover, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, adding another voltage generator would produce an expected result of increasing the voltage, current, or capacity of the system.

Response to Arguments
Applicant’s arguments, see pp. 5-6, filed 04/08/2021, with respect to the claim objections and claim rejections under 35 USC 112 and 102 have been fully considered and are persuasive.  The objection to claims 1-3, rejection of claims 1-3 under 35 USC 112(a), rejection of claims 1-3 and 8-10 under 35 USC 112(b), and rejection of claims 8-10 under 35 USC 102 have been withdrawn. 
Applicant's arguments filed 04/08/2021 regarding the claim rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that Pearson fails to teach a second threshold, which if exceeded, triggers the step of increasing the supply of oxidant gas to the fuel cell to normal stoichiometric conditions.  However, as explained in the rejection above, Pearson discloses supplying the fuel cell with air ([0037], [0044], [0053], [0056]), 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., recirculation being permanent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is not clear that permanent recirculation is compatible with the present claims.  The claim further requires “increasing the supply of oxidant gas to the fuel cell to normal stoichiometric conditions…”
Applicant argues Nonobe teaches permanent gas recirculation with no activation and deactivation point as required in claim 1.  It is noted that Nonobe is not presently relied upon for permanent gas recirculation.  It is not clear what specific activation and deactivation point applicant is referring to.  No activation and deactivation point is 
For these reasons, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,985,392 B2 is cited for the disclosure of a system and method for controlling the voltage produced by a fuel cell.  The system involves providing a bypass line between an air exhaust from the fuel cell and an air inlet of the fuel cell.  At least one controllable device is configured to allow the flow rate through the bypass line to be altered.  A controller is provided to control the controllable device.  The method involves varying the rate of recirculation of air exhaust to air inlet so as to provide a desired change in fuel cell voltage.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727